Sharpstein, J.
The court did not, as appellant’s counsel claims, “charge the jury that under the information their verdict must be either guilty of robbery, guilty of grand larceny, or not guilty ”j but did charge them that they might find a verdict of guilty of either of the offenses above specified, or might find a verdict of acquittal, as they deemed proper. The jury were not told that they could not find any other verdict, and the court was not requested to charge them that they could.
It appears that when the jury were leaving the court-room on their way to the jury-room the clerk handed them three forms of verdict corresponding to those mentioned, and that they returned one of them as their verdict. That is, they found the defendant guilty of grand larceny. This does not, in our opinion, constitute an error, or even an irregularity.
Judgment and order affirmed.
Thornton, J., and Myrick, J., concurred.